﻿It is a great honour for me and for the entire delegation of Rwanda to convey to you, Sir, our sincere and warm congratulations on your election to the presidency of the General Assembly at its forty-fifth session.
Your election bears witness to the esteem in which you are held by the international community because of your outstanding personal qualities and your qualities as an experienced diplomat and, through you, this is a signal honour to your country, the Republic of Malta, which has always shown firm determination to contribute to a constant strengthening of relations of co-operation with all peace- and justice-loving countries. The Rwandese delegation at this session of the General Assembly wishes to assure you that it will make its modest contribution to ensuring the success of your noble task.
I also wish to express our deepest gratitude to your predecessor, who guided with confidence and wisdom the work of the forty-fourth session and the seventeenth and eighteenth special sessions of the General Assembly of our Organisation, Mr. Joseph Garba, since he is indeed a worthy representative of his country, Nigeria, and of all of Africa. 
I should also like to pay a most sincere tribute to the Secretary-General of the United Nations Mr. Javier Perez de Cuellar, who for nine years has shown skill, tireless will, foresight and a spirit of balance in carrying out the incredibly difficult and complex tasks entrusted to him. We wish him continuing success and we wish that every day he may further enhance the high esteem in which our Organisation is held among nations.
Ten years have already passed since my first statement to this body, in 1980. I note with satisfaction that during that period certain political conflicts of deep concern to the international community have developed along most favourable lines. Let me express on behalf of the delegation of Rwanda and on my own behalf our great joy at seeing the delegation of an independent Namibia among us. It is thanks to the outstanding leadership of President Sam Nujoma that the Namibian people was able - after three decades of armed struggle - to accede to the independence and the liberation of its country. My country, Rwanda, was delighted to welcome the admission of Namibia to the great family of the United Nations on 23 April 1990.
I wish to take this opportunity to extend my warmest congratulations to the Government and the people of Namibia, who are now engaged in the most difficult but commendable task of national reconstruction. 
The Rwandese Republic has always encouraged and supported all initiatives aimed at the reunification of the German nation and heartily endorses the positive developments concerning that issue. In this regard, the Rwandese Government and people welcomed with great joy the news of the crumbling of the Berlin Hall, which took place that memorable night of 9-10 November 1989, marking the end of an unacceptable split the German people had been experiencing for more than 40 years.
On 3 October 1990, the German people will solemnly and joyfully celebrate their reunification, which has been particularly helped along by the events which have wrought such changes in Eastern Europe. It was with great satisfaction that the Rwandese Government welcomed the reunification agreement signed 31 August 1990, a sovereign decision reflecting the firm will of the German people to pool their efforts to build a more prosperous nation, a nation still further strengthened in its desire to build a better world.
I reaffirm Rwanda's steadfast support for German reunification, and I most sincerely hope that all other nations rent by division will, like the German people, firmly commit themselves to follow this happy course in order quickly to put an end to their tragic situations,
It is in that spirit that the Rwandese Republic greatly appreciates and supports efforts designed to promote the peaceful and independent reunification of the Korean nation.
Rwanda equally encourages the pursuit of direct negotiations, conducted under the auspices of the Secretary-General, on the question of Cyprus. I am convinced that the solution to this problem must be found within the framework of the application of universal principles enshrining respect for sovereignty and the territorial integrity of States. 
These two positive events, namely, the independence of Namibia and the crumbling of the Berlin Wall, of which the entire international community is proud, are the result of detente between East and West. Indeed, the end of the ideological struggle between the two super-Powers has allowed for the birth of a new era of democracy and freedom throughout the world, and in particular in the countries of Eastern Europe. We hope that the peace dividends will be converted into tools for the socio-economic development of the most disadvantaged countries.
It is my duty, in addition, to emphasise that Rwanda firmly supports the negotiations begun between the African National Congress of South Africa (ANC) and the South African Government, designed fully to dismantle the horrendous apartheid system, which has always been deplored from this rostrum. Given the tangible progress and courageous concessions made on all sides, there are grounds for hope that South Africa will very soon see the advent of an era of multiracial democracy.
A plethora of old and new conflicts are striking various regions of the globe, with most of them concentrated in Africa, Asia and Latin America. We commend and support all efforts - bilateral, multilateral or international - aimed at putting an end to these devastating and economically painful rifts.
Despite the positive results around the globe and the tireless efforts of the United Nations through its Secretary-General, one notes, unfortunately, that the international community has not yet solved all its problems, and certain new conflicts are darkening the backdrop of the international political scene.
Indeed, the international community is now faced with s new conflict, born in the Persian Gulf, between Iraq and Kuwait, which has turned into an international crisis.
Thus, defying all conventions governing international relations, Iraq invaded Kuwait on the night of 1 August 1990 and later declared its annexation. 
Rwanda believes that this invasion represents a glaring violation of peaceful coexistence and respect for the sovereignty of all States. It is a violation of the Charter of the United Nations which, in paragraph 4 of Article 2, states: "All Members shall refrain in their international relations from the threat or use of force against the territorial integrity or political independence of any State, or in any other manner inconsistent with the Purposes of the United Nations."
Rwanda therefore energetically condemns this invasion and supports all the resolutions adopted by the Security Council, in particular those demanding the immediate and unconditional withdrawal of Iraqi troops from Kuwait, declaring Iraq's annexation of Kuwait null and void and imposing economic sanctions against Iraq with a view to putting an end to its territorial ambitions. We believe that only dialogue can avoid the futile bloodbath that would arise as a result of armed confrontation between the forces now in the Persian Gulf.
Moreover, Rwanda believes that the crisis in the Persian Gulf should not make us forget the Palestinian problem, which has been with us for more than 40 years.
In this tragedy in the Gulf, caused by behaviour attributable to another age, one cannot but note the extent to which the moral authority of the Organization has been strengthened thanks to the spirit of solidarity, a harbinger of hope for the future.
The fragile situation in Liberia remains most alarming, since it is characterized by an inter-ethnic fratricidal war and by the total deterioration of the political and administrative structure. We therefore approve the measures taken by the Economic Community of West African States (ECOHAS) to put an end to this tragic situation. Like the efforts made by the international community to settle the crisis in the Persian Gulf, we believe that it should mobilize all necessary resources in order rapidly to resolve this tragic crisis in Liberia. 
At a time when we note the improvement in international relations and the prevailing climate of detente, we are unfortunately obliged to recall that the international economic situation does not at all lend itself to optimism, given the structural crisis which continues to exacerbate the already very deep gap between the industrialized and developing countries. 
The international community must do its utmost to transform into a more equitable and balanced order the current unjust international economic order, is characterised by structural imbalances. It must prevent the tragedies happening in poverty, which today, near the end of our century, is still the world's problem, and make still more vigorous and determined efforts to halt the conflicts and tensions existing among peoples and States. The Government of Rwanda continues to support efforts aimed at reactivating the North-South dialogue and strengthening South-South co-operation.
Africa remains that continent where problems of underdevelopment are raised in terms of great human anguish and where the economic prospects of most countries which are in the category of least developed countries are gloomy indeed, particularly for those, such Rwanda, which are facing various structural handicaps that are exacerbated by numerous current economic conditions. Indeed, those countries, the most disadvantaged on our planet, are helplessly watching an accelerated deterioration of the living conditions of their people, who are increasingly becoming prey to the scourges of poverty, famine, malnutrition and ignorance.
Rwanda, which has suffered along with its African peers, once again appeals to the international community for greater solidarity and more effective mutual understanding, given the problems battering the African continent. Airing these familiar problems, s should note those which most severely affect the economies of ◦nr countries, namely, the crucial problem of foreign debt, the collapse of raw-materials prices, the deterioration of terms of trade and the decline in public assistance for development.
Indebtedness is a problem causing grave concern to the so-called developing countries in general and to the African countries in particular. Foreign debt is in fact, a heavy burden, a bottle-neck in the development process, since it has the negative effect of reinforcing the combination of factors which diminish the capacity for repayment while the imbalances in international trade grow worse, We urgently request that the search for solutions to the economic crisis of the third world in general, and of Africa in particular, should mobilize all the intellectual and moral resources required and take into account all aspects of the problem, without forgetting or overlooking the social aspects, for it is peoples, more than States, that must remain the major beneficiaries of the remedial measures to be advocated.
An effective programme of economic recovery and growth must be concerned with rewarding the management and economic-recovery efforts made by countries, instead of merely being limited to prescribing immediate miracle-working recipes. The experience of several sub-Saharan countries in this sphere shows us that it is important to establish programmes that are suited to the realities and specific conditions of each country and, above all, are drawn up with the assistance of the recipient countries and populations. While it is true that the recovery of the world economy requires joint international action, it is even more true that the drastic measures sometime conceived in abstractio and imposed on the developing countries entail an extremely high economic, social and political cost those programmes, which often give solvency priority over all else, have created extremely difficult end often socially unacceptable situations, and have always led to an irresistible process of further indebtedness whose price future generations will have to pay.
But we must also recognise that the revitalisation of our economies, a revival of exports, the growth and consolidation of the private sector, the reduction of public expenditure and the infusions of currency necessary for importing cannot take place in the present critical situation of the economies of the third world without assistance from fresh currency sources. For that reason, given the real economic difficulties which have become crushing, especially during the last two years, Rwanda began discussions in 1989 with the International Monetary Fund (IMF) and the World Bank on the key ideas for a programme of economic recovery and growth, a programme adapted to the realities and the needs of my country will soon be signed.
Allow me to say a few words about the difficult question of the environment. Rwanda believes that the entire international community is involved in this matter and -that a surge of international solidarity is required to mobilise all resources needed to preserve a healthful and viable environment for the human race.
Everyone recognizes that ecological problems have now become matters of global concern, but there are still differences of opinion concerning the causes and responsibilities involved in the deterioration and the protection of the environment and concerning the measures to be taken in that area.
In the countries of the third world underdevelopment, poverty, misery and ignorance are the major causes of environmental deterioration, whereas in industrialised countries that deterioration is due to their patterns of consumption and production. Therefore there is reason to hope that these positions will be harmonized in the context of preparations now under way for the 1992 Conference on Environment and Development.
The Rwandese Republic voices the hope that in the critical area of the environment the international community will be able to close ranks and mobilize the intellectual and technical resources required to find solutions that will guarantee the survival of our planet. 
For its part, Rwanda, which has made the preservation of the environment one of its major priorities within the framework of its policy of food self-sufficiency, has undertaken significant actions in this area, such as the national campaign against erosion, the national reforestation effort and the national environmental strategy, to give only a few examples. The road is still long, of course, for a great deal remains to be done. This is why we are counting on international co-operation to meet the environmental challenges our country is encountering.
My country, Rwanda, attaches particular importance to the preservation of its natural heritage and to environmental protection. The strengthening and maintenance of ecological balance require us to demonstrate further concern, day by day, for our national parks, our rivers, our lakes, our natural preserves, our forests, our habitat - in a word, for all the elements which make up our environment. 
Turning to the important question of democracy, a key element for generating · peace and development. I should like to explain my country's objectives to the General Assembly. Since the beginning of 1989, well before the political upheavals in Eastern Europe, Rwanda has been giving careful consideration to updating its political system. First on the agenda is the formulation of a new political manifesto, a national political charter redefining and setting forth in depth the new democratic rules as devised by the people of Rwanda and guaranteeing respect for democratic process and national cohesion.
In the long term we shall also be reviewing our 1978 Constitution to establish a clear separation of powers and, above all, to enshrine the supremacy of the State over any political organization. A wide-ranging national dialogue will enable all the active forces of the Rwandan nation to state their position on all aspects of today's political issues.
No less important than the problems I have already mentioned is that of my compatriots living outside Rwanda. As I have repeatedly said, the question of Rwandese refugees is primarily the responsibility of the Government and the people of Rwanda. However, in the light of its well-known problems, including those due to the small size of its territory and its population, Rwanda cannot by itself resolve this thorny and painful problem. We renew our appeal to the international community to find a lasting solution along three lines: voluntary repatriation; naturalization in the host country, also voluntary; and freedom of residence.
My country welcomes the first World Summit for Children, which was held this weekend. I personally hail that initiative and congratulate the United Nations and, especially, the United Nations Children's Fund, on having brought it about.
We all love our children. In Rwanda's philosophy of development and of the vital essence that gives us life and hope, children hold a central place, as they do in Bantu philosophy. Children have always been our raison d'etre and our highest and most important value.
As we see it therefore, the advancement of the child is everything. It is related to basic medical care, the protection of mothers, the emancipation of women and economic security. It is related to family planning, access to essential services such as water, health, education, decent housing and self-sufficiency in food. It is also related to the defence of all recognised rights of the child as defined by the United Nations Convention on the nights of the Child. In that contest, Rwanda felt in duty bound to ratify that Convention immediately.
Despite my Government's undeniable efforts, supported by the international community, and the genuine successes we have had thus far, Rwanda's situation with respect to the advancement of the child remains precarious. That is primarily because of the pressures of population density - amounting in some places to more than 1,000 people per square kilometre - on our agricultural resources. Kith unpredictable weather, this threatens, despite all our efforts, to push us ever closer to a permanent food shortage, which will, of course, affect the health of our children first and foremost.
It remains precarious also because Rwanda and the great majority of other African countries cannot but feel the ill effects of our depressing economic situation and of the ceaseless succession of crises, each one worse than the last. In a flash these sweep away as much as three quarters of our export earnings, and thus of the resources we need to plan our development.
The Declaration and Plan of Action of the Korid Summit for Children must address some of the fundamental constraints that violently block the thorough and lasting amelioration of our children's lives. Otherwise we risk missing the core of the problem that right to be the subject of that historic summit. These are the points I wanted to cover today. In conclusion, I reaffirm that the Rwandese Republic acknowledges the irreplaceable role of the United Nations in the maintenance of peace and justice and in the fight for solidarity and a better life for all the world's peoples. The people of Rwanda will never cease its support of the Organisation's quest for lasting solutions to the problems of our day.
